By the Court. —
Lumpkin, J.
delivering the opinion.
Was the Court right in granting a new trial ? We think so, most decidedly. In all probability, Braddy was originally pronounced Bra-dy; and the family have dropped one d in spelling the name, to conform to the pronunciation. Brady is frequently now pronounced Brad-dy, especially by our Hibernian friends. It depends entirely upon how you divide the syllables, Brad-y or Bra-dy. This is too small a variance to deprive a man of valuable property. It would be legal robbery.
Sustain this verdict, and the consequences would be most appalling. A tract of land has been granted to plain John Smith, of whom between twelve and thirteen thousand were bom, married, or had died, in a single city, in one year. The children, by the industry and economy of their father, *163have risen in the social scale, dropped the tad-pole’s tail, and are hopping about as John, Robert, or Joe Smythe! They sue, as heirs at law, for the land granted to their father, and are turned out of Court because Smith and Smythe are not the same name! So of land deeded to Jonathan Jones, and the young Jomses sue, as his heirs at law. So of a conveyance to Tom Brown, and the plaintiffs claiming to be children, are called in the Court, Samuel, Joel, and Sallie Broun, (Broon!) In the little town of Boston, there are 527 persons of the name of Smith, 373 Browns, and 183 Joneses. To what inextricable confusion and irretrievable loss will the descendants of these three first class families alone be exposed, should the finding of this jury be sustained ? And while these outnumber the rest, and are, therefore, put by me at the head of the list, by way of illustration, yet the same change is going on in almost every family in the land. I would refer to some, did not delicacy forbid. The three changes to which I have alluded, are so common as to have become historical. It is a matter of taste altogether; and were I honored with the euphonious sobriquet of Thomas Trickem Sanspareil Scamp, Jane Stockolorum, Matilda French Onion, Herbert Pay Day, Happy George Dadd, James Death, Betsey Toast Divine, &c. I might be tempted to exercise this modern practice and privilege. Still it will be perceived that the most important rights of property are suspended on it, especially should the judgment of the Court below, granting a new trial in this case, be reversed.
Judgment affirmed.